Mb. Justice FbeemAn delivered the opinion of the court. It is sought in this action to recover damages alleged to have been done to property in charge of appellant’s teamster for transportation, by collision with an electric car. Objection is made that the court excluded certain evidence offered in behalf of appellant. It was sought to show that the crossing over Clark street at Eighteenth street from the south to the west side, was the only one available between Twelfth and Twenty-second streets. cThe evidence was excluded, the court stating that the only question was which of the parties was responsible for the accident. It is argued in behalf of appellant that if there were no other such crossings, appellee was required to exercise more care at that one. We find no error in' the action of the trial court. The question was not whether more care relatively was required at that crossing than others, but whether appellee was, under all the circumstances, guilty of negligence or a want of due care, which caused or contributed to the collision, and upon that question no material light would have been thrown, so far as we can perceive, by testimony of the character referred to. There is another ruling of the court assigned as error, to which no exception is preserved, and which is not therefore open to our consideration. We do not find, however, anything erroneous in that ruling. The question which was ruled out called for an answer clearly immaterial. Complaint is made of certain instructions given on behalf of appellee. Our attention, however, is called by the latter’s attorney to the fact that the record fails to show any objection made or exception preserved to the giving of any of the said instructions. The alleged errors are not therefore open to consideration here. Indiana, D. & W. Ry. Co. v. Cohoon, 95 Ill. App. 92-94, and cases cited. We may say, however, that our attention has not been specifically called to any particular error alleged to be contained in the instructions referred to. It may be conceded that a street car has no exclusive right to a street and that a wagon may have equal rights. But the inquiry in the case at bar was whether the driver of the wagon used.reasonable care under the circumstances in attempting to cross in front of the approaching car, and whether the driver of the car also used reasonable care under the circumstances to regulate or moderate its speed in order to avoid the collision. These were questions of fact for the jury. It does not appear that the jury was not correctly instructed as to the law applicable, and no reason is discoverable why their finding of the facts should not be regarded here as final. The judgment of the Circuit Court must be affirmed.